                                        Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 1 of 34


                                                                         Redacted
                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                     Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART CISCO’S MOTION
                                   9             v.                                        FOR PARTIAL SUMMARY
                                                                                           JUDGMENT OF NON-
                                  10     CISCO SYSTEMS INC.,                               INFRINGEMENT
                                  11                    Defendant.                         [Re: ECF 378]

                                  12
Northern District of California




                                               Plaintiff Finjan, Inc. (“Finjan”) brings this patent infringement lawsuit against Defendant
 United States District Court




                                  13
                                       Cisco Systems, Inc. (“Cisco”), alleging infringement of five of Finjan’s patents directed to computer
                                  14
                                       and network security: U.S. Patent Nos. 6,154,844 (the “’844 Patent”); 6,804,780 (the “’780 patent”);
                                  15
                                       7,647,633 (the “’633 patent”); 8,141,154 (the “’154 patent”); and 8,677,494 (the “’494 patent”).
                                  16
                                       Cisco seeks summary judgment of non-infringement on 3 of the 5 asserted patents: the ’154 Patent,
                                  17
                                       the ’633 Patent, and the ’780 Patent. Cisco also seeks summary judgment of no pre-suit damages.
                                  18
                                       The Court heard oral arguments on January 9, 2020 (the “Hearing”).
                                  19
                                         I.   THE ACCUSED PRODUCTS
                                  20
                                              The infringement allegations subject to Cisco’s motion for summary judgment primarily
                                  21
                                       relate to Cisco’s Advanced Malware Protection (“AMP”) products under the following categories:
                                  22
                                       (1) AMP Gateway/Cloud Products (for Enterprise) and AMP for Endpoints (collectively, “AMP
                                  23
                                       Products”) and (2) Talos (or its component,                   and Threat Grid (collectively “Cisco
                                  24
                                       Sandboxes”). Cisco Systems, Inc.’s Motion for Partial Summary Judgment (“MSJ”) at 1, ECF 382-
                                  25
                                       3 (redacted version filed at ECF 378); Plaintiff Finjan, Inc.’s Opposition to Defendant Cisco
                                  26
                                       Systems, Inc.’s Motion for Partial Summary Judgment (“Opp’n”) at 1-2, ECF 400-4 (redacted
                                  27
                                       version filed at ECF 401). The AMP Products screen incoming files that are intended for a user’s
                                  28
                                        Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 2 of 34




                                   1   device for malicious content. MSJ at 1.

                                   2          For the AMP Gateway Products, a requested file is processed as follows:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                    MSJ at 2. The AMP appliance may also send a copy of an unknown file to Cisco’s

                                   9   “sandboxes,” known as Threat Grid and                      Id. AMP for Endpoints operates similarly

                                  10   to AMP Gateway, except it runs on client (end-user) devices instead of running at a gateway. Id.

                                  11          Finjan also accuses the “URL rewriting” feature within the Cisco E-mail Security Appliance

                                  12   (“ESA”) with respect to the ’154 Patent only. MSJ at 2; Opp’n at 2. Cisco’s ESA products screen
Northern District of California
 United States District Court




                                  13   incoming emails for malicious content before they are delivered to a user’s inbox.

                                  14    II.   LEGAL STANDARD
                                  15          Federal Rule of Civil Procedure 56 governs motions for summary judgment. Summary

                                  16   judgment is appropriate if the evidence and all reasonable inferences in the light most favorable to

                                  17   the nonmoving party “show that there is no genuine issue as to any material fact and that the moving

                                  18   party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

                                  19   (1986). Rule 56 authorizes a court to grant “partial summary judgment” to dispose of less than the

                                  20   entire case and even just portions of a claim or defense. See Fed. R. Civ. P. advisory committee’s

                                  21   note, 2010 amendments.

                                  22          The moving party bears the burden of showing there is no material factual dispute, by

                                  23   “identifying for the court the portions of the materials on file that it believes demonstrate the absence

                                  24   of any genuine issue of material fact.” T.W. Elec. Serv. Inc. v. Pac. Elec. Contractors Ass’n, 809

                                  25   F.2d 626, 630 (9th Cir. 1987). In judging evidence at the summary judgment stage, the Court “does

                                  26   not assess credibility or weigh the evidence, but simply determines whether there is a genuine factual

                                  27   issue for trial.” House v. Bell, 547 U.S. 518, 559-60 (2006). A fact is “material” if it “might affect

                                  28   the outcome of the suit under the governing law,” and a dispute as to a material fact is “genuine” if
                                                                                          2
                                        Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 3 of 34




                                   1   there is sufficient evidence for a reasonable trier of fact to decide in favor of the nonmoving party.

                                   2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                   3          In cases like this, where the nonmoving party will bear the burden of proof at trial on a

                                   4   dispositive issue (e.g., patent infringement), the nonmoving party must “go beyond the pleadings

                                   5   and by her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’

                                   6   designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex, 477 U.S. at 324.

                                   7   For a court to find that a genuine dispute of material fact exists, “there must be enough doubt for a

                                   8   reasonable trier of fact to find for the [non-moving party].” Corales v. Bennett, 567 F.3d 554, 562

                                   9   (9th Cir. 2009). In considering all motions for summary judgment, “[t]he evidence of the non-

                                  10   movant is to be believed, and all justifiable inferences are to be drawn in his favor.” Anderson, 477

                                  11   U.S. at 255; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          A.    The Parties’ Dispute Regarding Finjan’s Expert Reports on Infringement
                                  14          As an initial matter, the Court addresses a procedural dispute regarding Finjan’s expert

                                  15   reports on infringement. Finjan’s infringement theories in this case have been the subject of

                                  16   extensive motion practice. On April 18, 2019, Finjan moved to supplement (or amend) its

                                  17   infringement contentions pursuant to Local Patent Rule 3-6. ECF 231. On June 11, 2019,

                                  18   Magistrate Judge van Keulen denied Finjan’s motion and rejected its assertion that it was simply

                                  19   adding the codenames of particular components to its previous contentions regarding the associated

                                  20   functionality. ECF 274 at 6-7. Finjan sought relief from Judge van Keulen’s order, which this Court

                                  21   denied on July 17, 2019. ECF 304 at 3-4. Finjan served its expert infringement reports – which

                                  22   included the codenames in dispute – and Cisco moved to strike. ECF 312. The Court granted

                                  23   Cisco’s motion and directed Finjan’s experts to “redraft their reports to remove the disallowed

                                  24   terminology and Talos-only allegations, and to ensure that their opinions track the disclosures in

                                  25   Finjan’s operative infringement contentions.” ECF 397 at 7. At the Hearing, the parties informed

                                  26   the Court that they had not yet finalized the revised infringement expert reports. See Transcript of

                                  27   Proceedings Before the Honorable Beth Labson Freeman on January 9, 2020 (“Hr’g Tr.”) at 49:18-

                                  28   50:21, ECF 419.
                                                                                         3
                                        Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 4 of 34




                                   1          As a result, the basis for Cisco’s present motion for summary judgment is Finjan’s now-

                                   2   stricken expert reports that include the disallowed codenames. In several instances, Cisco seeks

                                   3   summary judgment on the ground that that the accused codenames have been stricken and thus,

                                   4   cannot be relied upon to show infringement. The Court rejects those arguments wholesale without

                                   5   prejudice. As the Court explained at the Hearing, the Court struck certain codenames from Finjan’s

                                   6   expert reports – but not the experts’ opinions generally. Hr’g Tr. at 50:22-51:6. The Court further

                                   7   allowed Finjan to amend its reports and substitute the disallowed codenames with functionalities

                                   8   that were included in Finjan’s infringement contentions. As of the date of this Order, the Court is

                                   9   not aware of any amended expert reports. Accordingly, the Court decides on Cisco’s motion for

                                  10   summary judgment under the assumption that the codenames used in the expert reports (and the

                                  11   parties’ briefing) have a corresponding functionality in the infringement contentions and thus, are

                                  12   still in the case. If, however, Finjan is unable to show that the functionalities corresponding to the
Northern District of California
 United States District Court




                                  13   codenames were included in its operating infringement contentions, the Court would entertain that

                                  14   dispute in a motion in limine. See Hr’g Tr. at 159:14-17.

                                  15          B.    Non-infringement of the ’154 Patent
                                  16                1. Background of the ’154 Patent
                                  17          The ’154 patent is directed to a system and a method “for protecting a client computer from

                                  18   dynamically generated malicious content[.]” ’154 Patent at Abstract. Conventional reactive anti-

                                  19   virus applications perform file scans looking for a virus’s signature against a list known virus

                                  20   signatures kept on a signature file and thus, cannot protect against first time viruses or if a user’s

                                  21   signature file is out of date. ’154 Patent at 1:25-31, id. at 2:32-37. Proactive anti-virus application,

                                  22   on the other hand, use “a methodology known as ‘behavioral analysis’ to analyze computer content

                                  23   for the presence of viruses.” Id. at 1:56-58.

                                  24          Dynamic virus generation occurs at runtime where dynamically generated HTML contains

                                  25   malicious JavaScript code.      ’154 Patent at 3:53-64.       For example the JavaScript function

                                  26   document.write() is used to generate dynamic HTML at runtime. Id. at 3:53-57. Malicious code

                                  27   inserted in a document.write() function would not be caught prior to runtime because the malicious

                                  28   code is not present in the content prior to runtime. Id. at 3:65-4:4. To this point, the ’154 Patent
                                                                                          4
                                        Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 5 of 34




                                   1   concerns a “new behavioral analysis technology [that] affords protection against dynamically

                                   2   generated malicious code, in addition to conventional computer viruses that are statically

                                   3   generated.” Id. at 4:31-34.

                                   4          The basic setup of the ’154 Patent involves three components: (1) gateway computer

                                   5   including a content modifier, (2) client computer including a content processor, and (3) security

                                   6   computer including an inspector, a database of client security policies, and an input modifier. ’154

                                   7   Patent at 9:5-11. A preferred embodiment describes a gateway computer that receives content

                                   8   including a call to an original function and an input. Id. at 5:6-9. The gateway computer then

                                   9   substitutes the call to the original function with a corresponding call to a substitute function, which

                                  10   operates to send the input to a security computer for inspection. Id. at 5:10-15. The gateway

                                  11   computer transmits the “modified content from the gateway computer to the client computer,

                                  12   processing the modified content at the client computer.” Id. at 5:13-15. The client computer then
Northern District of California
 United States District Court




                                  13   transmits “the input to the security computer for inspection when the substitute function is invoked.”

                                  14   Id. at 5:15-17. The security computer first determines “whether it is safe for the client computer to

                                  15   invoke the original function with the input.” Id. at 5:17-19. The security computer then transmits

                                  16   “an indicator of whether it is safe for the client computer to invoke the original function with the

                                  17   input,” to the client computer. Id. at 5:19-22. The client computer invokes the original function

                                  18   “only if the indicator received from the security computer indicates that such invocation is safe.”

                                  19   Id. at 5:22-24.

                                  20          Claim 1 (the only asserted independent claim of the ’154 Patent) provides:

                                  21                     A system for protecting a computer from dynamically generated
                                                         malicious content, comprising:
                                  22
                                                               a content processor (i) for processing content received over a
                                  23                           network, the content including a call to a first function, and
                                                               the call including an input, and (ii) for invoking a second
                                  24                           function with the input, only if a security computer indicates
                                                               that such invocation is safe;
                                  25
                                                               a transmitter for transmitting the input to the security
                                  26                           computer for inspection, when the first function is invoked;
                                                               and
                                  27
                                                               a receiver for receiving an indicator from the security
                                  28                           computer whether it is safe to invoke the second function with
                                                                                         5
                                           Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 6 of 34



                                                                the input.
                                   1
                                       ’154 patent, 17:32-44.
                                   2
                                               The Court construed “first function / second function” as “substitute function / original
                                   3
                                       function, which is different than the first function.” Order Construing Claims in U.S. Patent Nos.
                                   4
                                       6,154,844; 6,804,780; 7,647,633; 8,141,154; 8,677,494 (“Markman Order I”) at 35, ECF 134.
                                   5
                                                    2. AMP Products
                                   6
                                               The non-infringement dispute raised in Cisco’s motion for summary judgment is centered
                                   7
                                       on whether the AMP Products satisfy the claimed “content” that includes a “call to a first [i.e.,
                                   8
                                       substitute] function” as construed by the Court.1 Cisco argues that it is entitled to summary
                                   9
                                       judgment as to the accused AMP Products because “AMP does not substitute calls to functions into
                                  10
                                       any content that it receives.” MSJ at 5. According to Cisco, (1)
                                  11
                                                         2)
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                               Id. at 5-6.   Under Finjan’s
                                  15
                                       infringement analysis, Cisco argues, “both the ‘substitute function’ and the ‘original function’ can
                                  16
                                       exist within the content as it was originally created,” which in turn “renders the word ‘substitute’
                                  17
                                       meaningless.” Id. at 6.
                                  18
                                               Finjan responds that claim 1, under the Court’s claim construction, does “not require that the
                                  19
                                       system have a gateway or a content modifier.” Opp’n at 3. Relying on that premise, Finjan argues
                                  20
                                       that it has demonstrated that there is a “substitute” function (or first function) which is different
                                  21
                                       from the “second function.” Id. The allegedly infringing example that Finjan provides is that “there
                                  22
                                       are scenarios where the hacker or some other process modifies the original content by inserting a
                                  23
                                       substitute function in place of the original function.” Id. (citing Expert Report of Michael
                                  24
                                       Mitzenmacher, Ph.D. Regarding Infringement by Cisco Systems, Inc. of Patent Nos. 6,804,780 and
                                  25

                                  26

                                  27
                                       1
                                        In its moving papers, Cisco argued that Finjan’s infringement expert, Dr. Mitzenmacher, relied on
                                       an incorrect interpretation of the Court’s claim construction. MSJ at 4-5. As the briefing progressed,
                                  28   however, it appears that the parties no longer present a claim construction dispute. See Opp’n at 4,
                                       Reply at 2, Hr’g Tr. at 57:1-20, ECF 419. Thus, the Court need not address this argument.
                                                                                          6
                                        Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 7 of 34




                                   1   8,141,154 (“Mitz. Rpt”) ¶ 1934, ECF 400-6). At the Hearing, Finjan provided the same example.

                                   2   See Hr’g Tr. at 59:19-25.

                                   3          The Court is not persuaded by Finjan’s arguments because they are inconsistent with the

                                   4   patent’s specification and the Court’s Markman Order. Under Finjan’s theory, the “substitute

                                   5   function” can be supplied by an external actor (e.g., a hacker) outside the control of any accused

                                   6   product. See Hr’g Tr. at 63:13-18. This theory is contrary to how the ’154 Patent describes the

                                   7   invention. According to the ’154 Patent’s own language:

                                   8                  To enable the client computer to pass function inputs to the security
                                                      computer and suspend processing of content pending replies from the
                                   9                  security computer, the present invention operates by replacing
                                                      original function calls with substitute function calls within the
                                  10                  content, at a gateway computer, prior to the content being received
                                                      at the client computer.
                                  11
                                       ’154 Patent at 4:55-60 (emphasis added). It is the “invention” that replaces the “original” function
                                  12
Northern District of California




                                       with a “substitute” function – not an external factor such as a hacker. As Judge Alsup explained in
 United States District Court




                                  13
                                       Finjan’s case against Juniper, a “substitute function” supplied by an external system “ultimately
                                  14
                                       amounts to the original content initially received by the claimed system” and not a “substitute”
                                  15
                                       function. Finjan, Inc. v. Juniper Networks, Inc., No. C 17-05659 WHA, 2019 WL 3302717, at *2
                                  16
                                       (N.D. Cal. July 23, 2019).
                                  17
                                              Finjan’s “hacker” theory is also inconsistent with the Court’s construction of “first
                                  18
                                       function/second function.” It is true that claim 1 does not recite or claim a “gateway that modifies
                                  19
                                       content.” See Markman Order I at 38. But, in construing “first function” to mean “substitute
                                  20
                                       function,” the Court acknowledged that the content received by the “content processor” includes a
                                  21
                                       call to “substitute function” — which replaced the “original function” at the (unclaimed) gateway.
                                  22
                                       See Markman Order I at 38 (“[T]he specification clearly discloses a content modifier in the gateway
                                  23
                                       that modifies original content to replace the original function with the substitute function.”) (citing
                                  24
                                       ’154 Patent at 9:13–28). The Court explained that “a person of ordinary skill in the art would
                                  25
                                       understand that the ‘first function’ corresponds to the substitute function in light of the claim
                                  26
                                       language and the specification.” Markman Order at 38. Thus, the Court’s claim construction
                                  27

                                  28
                                                                                         7
                                           Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 8 of 34




                                   1   requires the “original function” be replaced by the “substitute function.”2 To hold otherwise, renders

                                   2   the word “substitute” in the Court’s construction meaningless.

                                   3           To support its position, Cisco cites to Judge Alsup’s decision in Finjan’s case against

                                   4   Juniper, finding that the “the substitute function exists only after the original content is modified at

                                   5   the gateway computer.” Finjan, Inc. v. Juniper Networks, Inc., 387 F. Supp. 3d 1004, 1011 (N.D.

                                   6   Cal. 2019) (citing ’154 Patent at 9:13–28). To be clear, Judge Alsup was tasked with construing the

                                   7   term “content processor” – which this Court had no occasion to construe. See id. at 1010-13. That

                                   8   said, the Court finds Judge Alsup’s analysis well-reasoned and supported by the ’154 Patent’s

                                   9   specification explaining that “the present invention operates by replacing original function calls with

                                  10   substitute function calls within the content, at a gateway computer, prior to the content being

                                  11   received at the client computer.” ’154 Patent at 4:55-60.

                                  12           In addition, the Court finds Finjan’s “hacker” theory contrary to the Federal Circuit’s
Northern District of California
 United States District Court




                                  13   understanding of claim 1. The Federal Circuit explained:

                                  14                  The ’154 patent has four independent claims (1, 4, 6, and 10), each
                                                      reciting a system or software program that executes a substitute
                                  15                  function. The substitute function inspects the input to an original
                                                      function to determine if executing the original function with the input
                                  16                  violates a security policy.
                                                      …
                                  17                  In the language of the ’154 patent, the “first function” is the inspection
                                                      step in which the content is assessed for safety, and the “second
                                  18                  function” is when, having been deemed safe, the content is actually
                                                      run.
                                  19
                                       Palo Alto Networks, Inc. v. Finjan, Inc., 752 F. App’x 1017, 1018 (Fed. Cir. 2018). The Court is
                                  20
                                       not persuaded that a hacker’s code “inspects the input” to “determine if executing the original
                                  21
                                       function with the input violates a security policy” or operate as “the inspection step.” See id.3 In
                                  22
                                       sum, the Court finds that Finjan’s “hacker” infringement theory fails to meet the requirements of
                                  23

                                  24   2
                                         The Court notes that in its case against Proofpoint, Finjan made such an argument to address claim
                                  25   construction of the same disputed term (i.e., first function/second function). See Finjan, Inc., v.
                                       Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 7770208, at *8 (N.D. Cal. Dec. 3, 2015) (“Plaintiff
                                  26   notes that . . . the original function is replaced by the substitute function at the gateway, before the
                                       security computer receives the content.”) (emphasis in original).
                                  27   3
                                        The Court notes that Judge Alsup similarly rejected Finjan’s “hacker” theory. See Finjan, Inc. v.
                                  28   Juniper Networks, Inc., 2019 WL 3302717, at *2.

                                                                                          8
                                           Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 9 of 34




                                   1   claim 1.

                                   2           Next, Finjan asserts that there are other disputed issues of fact that preclude summary

                                   3   judgment. Opp’n at 5. The Court addresses and rejects each purported dispute below.

                                   4           First, Finjan argues that “Cisco’s non-infringement arguments for the AMP Products only

                                   5   address when the AMP Cloud is the identified security computer, such that Cisco is not seeking

                                   6   summary disposition for AMP Products in combination with Threat Grid and                   and when

                                   7   they are the security computer.” Opp’n at 4-5. Cisco responds that it, in fact, “seeks summary

                                   8   judgment on all accused products, and the identity of the ‘security computer’ is irrelevant to the

                                   9   issues” because “the AMP Products never receive ‘content’ with a call to a substitute function” –

                                  10   irrespective of what Finjan accuses as the “security computer.” Cisco Systems, Inc.’s Reply in

                                  11   Support of Its Motion for Partial Summary Judgment (“Reply”) at 1, ECF 407-3 (redacted version

                                  12   filed at ECF 408). The Court agrees with Cisco. As discussed above, Finjan has not identified
Northern District of California
 United States District Court




                                  13   “content” including “a call to a substitute function” in the AMP Products – making the identity of

                                  14   the security computer irrelevant.

                                  15           Second, Finjan claims that Cisco’s declarants4 and Finjan’s expert disagree as to whether

                                  16   AMP Products substitute functions. Without explaining how Dr. Mitzenmacher’s cited examples

                                  17   show that AMP “substitutes calls into the content that it receives,” Finjan string cites to several

                                  18   paragraphs in Dr. Mitzenmacher’s expert report and his deposition transcript. See Opp’n at 5 (citing

                                  19   Mitz. Rpt ¶¶ 1678, 1917, 1919, 2001-2004; see also Ex. 3, 8/30/19 Mitz. Tr. at 110:21-111:13).

                                  20   Cisco replies that “those paragraphs do not explain how a call to any function was substituted into

                                  21   the content, nor how any such call results in transmitting an input to a security computer for

                                  22   inspection, and ¶¶1917 and 1919 do not even relate to AMP.” Reply at 3. The Court agrees with

                                  23
                                       4
                                         In support of its motion for summary judgment, Cisco relies on declarations from 8 of its
                                  24
                                       employees, describing the operation and features of Cisco’s products. See ECF 382-11, ECF 382-
                                  25   13, ECF 382-15, ECF 382-17, ECF 382-19, ECF 382-21, ECF 382-23, ECF 382-25. Finjan
                                       criticizes Cisco’s reliance on those fact declarations because the declarants “did not appear to have
                                  26   read or understood the ‘154 Patent and the Court’s Claim Construction[.]” Opp’n at 5. Cisco
                                       responds that the declarations simply cover “product operation [that] is undisputed in all material
                                  27   respects.” Reply at 1. The Court is not aware of any authority (and Finjan has not cited to any) that
                                       would prohibit Cisco from relying on fact witnesses’ testimony regarding the operation of its
                                  28
                                       products – and thus, rejects Finjan’s complaints regarding the employee declarations.
                                                                                          9
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 10 of 34




                                   1   Cisco. Paragraphs 1917 and 1919 of Dr. Mitzenmacher’s report discuss Cisco’s ESA with Outbreak

                                   2   Filters and not AMP Products. See Mitz. Rpt ¶¶ 1917, 1919. The remaining cited paragraphs simply

                                   3   name various features as “substitute function” but fail to describe (and so does Finjan in its

                                   4   Opposition brief) how AMP Products do any sort of substitution. See Mitz. Rpt ¶¶ 1678, 2001-

                                   5   2004. As for Dr. Mitzenmacher’s deposition testimony, he testified:

                                   6                  Q.       Do you think -- let me strike that. Is it your opinion that a
                                                      Cisco product reading content could insert a function into the content?
                                   7                  …
                                                      A.       I’m not exactly clear what you’re meaning, but in the manner
                                   8                  I described, like, it is, you know, changing the interpretation of a
                                                      function to do something other than what the function would be doing
                                   9                  without the Cisco product.
                                                      So it’s inserting something in the process somewhere, so I would view
                                  10                  that as a -- a change in the interpretation of the content.
                                  11   Transcript of Videotaped Deposition of Michael Mitzenmacher Ph.D. (“Mitz. Dep.”) at 111:14-25,

                                  12   ECF 400-10. Finjan fails to explain how and why Dr. Mitzenmacher’s testimony regarding “change
Northern District of California
 United States District Court




                                  13   in the interpretation of the content” means that AMP Products substitute calls into the content they

                                  14   receive. Finjan relies on an implausible inference from Dr. Mitzenmacher’s testimony that it fails

                                  15   to explain in sufficient detail for the Court to credit its argument.

                                  16          Third, Finjan argues that “Dr. Mitzenmacher provides examples of first functions that the

                                  17   AMP Products receive.” Opp’n at 5 (citing Mitz. Rpt ¶¶ 1934-1947, 1966, 1996-98, 2042, 2046-

                                  18   47). Cisco replies that “none of those paragraphs explain how a call to any of the functions he

                                  19   identifies was substituted into the content, much less how it would result in transmitting an input to

                                  20   a security computer for inspection, when invoked.” Reply at 3. Again, the Court agrees with Cisco.

                                  21   First, to the extent the string cited paragraphs relate to Finjan’s theory that a hacker (or other

                                  22   malicious content) provides the substitute function, the Court has rejected that theory.          The

                                  23   remaining paragraphs appear to discuss generally the AMP Products receiving “a call to a first

                                  24   function” but do not explain how the AMP Products supply the “substitute function.” See Mitz. Rpt

                                  25   ¶¶ 1966, 1996-98, 2042, 2046-47.

                                  26          Fourth, Finjan argues that there is material dispute as to whether AMP Products only send

                                  27   hash values to the AMP Cloud – as opposed to other inputs such as URLs. Opp’n at 5 (citing Mitz.

                                  28   Rpt ¶¶ 2043-45). Cisco replies that “[w]hatever the ‘AMP Cloud receive[s]’ does not impact
                                                                                          10
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 11 of 34




                                   1   whether a substitute function call in the received content sends the input to the AMP Cloud when

                                   2   invoked, which is the issue.” Reply at 3. The Court agrees. The issue is whether the AMP products

                                   3   receive content including a call to a “substitute function” as construed by the Court – not the type

                                   4   of content AMP receives.

                                   5                                                     ***

                                   6          Accordingly, the Court finds that Finjan has failed to identify any material disputed facts as

                                   7   to the AMP Products. Cisco’s Motion for Summary Judgment is GRANTED with respect to non-

                                   8   infringement of the asserted claims of the ’154 Patent by AMP Products.

                                   9                 3. Email Security Appliance
                                  10                    a. URL Rewriting
                                  11          Uniform resource locator (“URL”) rewriting is a feature of Cisco’s Outbreak Filters,

                                  12   available on Cisco’s ESA or Cloud Email Security (“CES”). MSJ at 8; see also Mitz. Rpt ¶ 2130.
Northern District of California
 United States District Court




                                  13   The parties do not dispute the overall functionality of URL rewriting – when Outbreak Filters

                                  14   receive an incoming email, they may “rewrite” a URL within the received email, where the rewritten

                                  15   URL includes an additional address to a Cisco proxy server. Declaration of Don Owens in Support

                                  16   of Cisco Systems, Inc.’s Motion for Partial Summary Judgment (“Owens Decl.”) ¶¶ 4, 6-7, ECF

                                  17   382-21; Mitz. Rpt ¶ 2130. Once the user clicks on the rewritten URL, the user’s request will flow

                                  18   through the proxy server and be evaluated for potentially malicious content. Owens Decl. ¶¶ 8, 10-

                                  19   12; Mitz. Rpt ¶ 2130; see also Hr’g Tr. at 72:9-15.

                                  20          Cisco acknowledges that Finjan “identifies some sort of ‘substitution’” as to the URL

                                  21   rewriting feature – namely, the rewritten URL is a substitute for the original URL. MSJ at 7. Still,

                                  22   Cisco argues that Finjan’s infringement theories fail because “Finjan cannot satisfy the requirements

                                  23   of claim 1 that the ‘incoming content’ have (i) a call to a first function, (ii) a second function (which

                                  24   is different than the first function), and (iii) an ‘input’ that is the same for both.” Id. According to

                                  25   Cisco, Finjan’s infringement theory amounts to the original URL (e.g., cnn.com) corresponding to

                                  26   “original function,” and “input to the original function” – while the rewritten URL must satisfy both

                                  27   the “substitute function” and “the call to the substitute function.” Id. at 7-8. Moreover, Cisco argues

                                  28   that a URL is simply an address and thus, is neither a function nor a call to a function. Id. at 8.
                                                                                          11
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 12 of 34




                                   1          Finjan responds that its expert “identified a mountain of evidence demonstrating that Cisco’s

                                   2   ESA receives content with a call to a first (substitute) function, which complies with the Court’s

                                   3   claim construction.” Opp’n at 7 (citing Mitz. Rpt at ¶¶ 2115-2214). Specifically, Finjan identifies

                                   4   (1) emails as received “content”, (2) the processing of the rewritten URL as “call to first function”,

                                   5   (3) URL address to the original content (e.g., cnn.com) as “input” sent to the security computer, and

                                   6   (4) the call to “http://” which calls a “GET” function to process a URL address as the “original

                                   7   function” invoked when the security computer determines that the input is safe. Opp’n at 7 (citing

                                   8   Mitz. Rpt ¶¶ 2130, 2122, 2311, 2335, 2340, 2347-48, 2154). Finjan further argues that Cisco

                                   9   “confuses and conflates the original URL address (i.e., youtube.com) with a call to process the

                                  10   rewritten function (http://secure-web.cisco.com/auth=).” Opp’n at 8. According to Finjan, the latter

                                  11   “calls functionality on the identified security computer to perform an authentication and provide a

                                  12   response.”
Northern District of California
 United States District Court




                                  13          The Court finds that the parties’ dispute concerning the manner in which Cisco’s URL

                                  14   rewriting feature utilizes URL functionality precludes summary judgment. Specifically, the parties

                                  15   dispute whether a URL (or a portion thereof) can be a “function,” or a “call to function” – with

                                  16   Cisco arguing that URLs are nothing more than addresses and Finjan responding that the processing

                                  17   of a URL can be a function. Rendering all inferences in Finjan’s favor, a reasonable jury could find

                                  18   that “http://” (calling a GET function) satisfies the “original function” claimed because it is invoked

                                  19   when the security computer determines that the input (original URL such as cnn.com) is safe or that

                                  20   the processing of the rewritten URL is a “call to first function.” Id.

                                  21                                                    ***

                                  22          Cisco’s motion for summary judgment is accordingly DENIED with respect to the non-

                                  23   infringement of the asserted claims of the ’154 Patent by the URL rewriting feature of the ESA

                                  24   Outbreak Filters.

                                  25                    b.
                                  26          Next, Cisco challenges Finjan’s theory that                       proxy servers are the claimed

                                  27   “content processors.” MSJ at 10-11. Cisco argues that                      “do not receive any content

                                  28   including the rewritten URL” and “neither                        accesses the Internet to retrieve the
                                                                                         12
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 13 of 34




                                   1   resource identified by the original URL.” Id. at 11 (citing Owens Decl. ¶¶ 8, 10, 11). Finjan

                                   2   disagrees and argues that                       “must, by definition, receive content” because they

                                   3   receive the rewritten URL and the rewritten URL is “content” received by Cisco’s ESA. Opp’n at

                                   4   11. Finjan further argues that because “                   must receive content in some form in order

                                   5   to receive the URLs,” Cisco’s argument on “whether                       receive email streams directly

                                   6   is beside the point.” Id. Cisco replies that Finjan contradicts itself because it has identified “emails”

                                   7   as the received “content” but now claims that the rewritten URL itself is the “content.” Reply at 6.

                                   8          The Court agrees with Cisco. In its infringement theory as to Cisco’s ESA, Finjan has

                                   9   identified “email” as the “content” received by the content processor. See Opp’n at 7 (“Cisco’s ESA

                                  10   offerings infringes the ‘154 Patent because they receive content (which for the ESA are emails)

                                  11   ….”) (emphasis added), see also Hr’g Tr. at 72:6-7. The claim requires “a content processor (i) for

                                  12   processing content received over a network, the content …,” meaning the content processor must
Northern District of California
 United States District Court




                                  13   receive the “content”, which in this scenario is “email” – not the rewritten URL and not “content in

                                  14   some form” as Finjan now argues. See Opp’n at 11. The Court concludes that Finjan has failed to

                                  15   demonstrate that                     receive “content” (i.e., email) and therefore GRANTS Cisco’s

                                  16   motion for summary judgment of non-infringement as to                              accused as “content

                                  17   processors.”

                                  18          C.      Non-infringement of the ’633 Patent
                                  19                  1. Background of the ’633 Patent
                                  20          The ’633 Patent is directed to a system and method “for protecting network-connectable

                                  21   devices from undesirable downloadable operation.” ’633 Patent at 1:30-33. The specification

                                  22   explains that conventional virus protection programs fail to protect against certain types of viruses.

                                  23   Id. at 1:58-59. These include Downloadable information comprising program code that can include

                                  24   distributable components (e.g., Java applets, JavaScript scripts, ActiveX controls, Visual Basic add-

                                  25   ins, or others) or application components (e.g., Application programs, Trojan horses, or multiple

                                  26   compressed program). Id. at 1:60-66. To that end, the ’633 Patent “provides protection systems

                                  27   and methods capable of protecting a personal computer . . . from harmful, undesirable, suspicious

                                  28   or other ‘malicious’ operations that might otherwise be effectuated by remotely operable code.” Id.
                                                                                          13
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 14 of 34




                                   1   at 2:20-25.

                                   2          In one embodiment of the invention, one or more “servers” (e.g., firewalls, resources,

                                   3   gateways, email relays or other devices/processes that are capable of receiving and transferring a

                                   4   Downloadable) determine whether the received information includes executable code (and is a

                                   5   “Downloadable”). ’633 Patent at 2:39-44. The servers can then deliver “static, configurable and/or

                                   6   extensible remotely operable protection policies to a Downloadable-destination, more typically as a

                                   7   sandboxed package including [a] mobile protection code, downloadable policies and one or more

                                   8   received Downloadables.” Id. at 2:45-49. Once the mobile protection code is received, it can be

                                   9   executed within the Downloadable-destination “in a manner that enables various Downloadable

                                  10   operations to be detected, intercepted or further responded to via protection operations.” Id. at 2:49-

                                  11   55.

                                  12          Claim 14, the only asserted claim of the ’633 Patent5, provides:
Northern District of California
 United States District Court




                                  13                  14. A computer program product, comprising a computer usable
                                                      medium having a computer readable program code therein, the
                                  14                  computer readable program code adapted to be executed for computer
                                                      security, the method comprising:
                                  15
                                                              providing a system, wherein the system comprises distinct
                                  16                          software modules, and wherein the distinct software modules
                                                              comprise an information re-communicator and a mobile code
                                  17                          executor;
                                  18                          receiving,  at    the    information     re-communicator,
                                                              downloadable-information including executable code; and
                                  19
                                                              causing mobile protection code to be executed by the
                                  20                          mobile code executor at a downloadable-information
                                                              destination such that one or more operations of the
                                  21                          executable code at the destination, if attempted, will be
                                                              processed by the mobile protection code.
                                  22
                                       Claim 14, ’633 Patent (disputed element bolded).
                                  23
                                                     2. The Requirements of the Claimed Mobile Protection Code (“MPC”)
                                  24
                                              The dispute at summary judgment is limited to the Cisco items Finjan has identified as MPC
                                  25
                                       (namely:
                                  26

                                  27   5
                                        At the time Cisco filed its motion for summary judgment, claims 1, 8, and 13 of the ’633 Patent
                                  28   were also asserted. Per the parties’ later stipulation, however, Finjan no longer asserts claims 1, 8
                                       and 13. See ECF 388.
                                                                                         14
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 15 of 34




                                   1                           ” – all components of Threat Grid and                      MSJ at 15; Opp’n at

                                   2   14.6

                                   3           Cisco argues that claim 14 requires an MPC that “(1) is transmitted; (2) is executable; and

                                   4   (3) monitors or intercepts code operations” – and none of the accused products identified by Finjan’s

                                   5   expert satisfies all three requirements. MSJ at 11, 15-16. Finjan does not contest the latter two

                                   6   requirements, but responds that “Claim 14 of the ‘633 Patent has no explicit requirement that MPC

                                   7   be ‘transmitted’ or ‘communicated’ with the downloadable-information.” Opp’n at 12. At the

                                   8   Hearing, Finjan clarified its position and explained: (1) claim 14 does not require transmission and

                                   9   (2) even if it did, installation of software satisfies that element. Hr’g Tr. at 100:20-24. Finjan further

                                  10   argues that all products accused as MPC meet the claim requirements.

                                  11           Neither the language of claim 14 nor the Court’s construction of MPC requires MPC to be

                                  12   transmitted. First, there can be no dispute that “transmission” does not appear in claim 14. Other
Northern District of California
 United States District Court




                                  13   claims of the ’633 Patent, notably, claims 1, 8, and 13 – which are no longer asserted in this case –

                                  14   require MPC to be transmitted or communicated. See ’633 Patent, Claim 1 (“… transmitting from

                                  15   the computer mobile protection code to at least one information destination of the downloadable-

                                  16   information, …”) (emphasis added); id., Claim 8 (“… for causing mobile protection code (‘MPC’)

                                  17   to be communicated by the computer …”); id., Claim 13 (“…means for causing mobile protection

                                  18   code to be communicated to at least one information-destination …”) (emphasis added). Claim 14

                                  19   contains no such language, leading to the presumption that its scope differs from that of claims 1, 8

                                  20   and 13. See Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380 (Fed. Cir. 2006)

                                  21   (recognizing the “presumption that each claim in a patent has a different scope”).

                                  22           Second, the Court construed “mobile protection code” as “code that, at runtime, monitors or

                                  23

                                  24   6
                                          In its opening brief, Cisco also challenged Finjan’s theory as to AMP Gateway Products
                                  25   transmitting MPC to Cisco sandbox using APIs. See MSJ 13-14. Cisco argued that

                                  26   and API calls are not MPC because they are not executable. MSJ at 14. Finjan responds that it
                                       “disagrees with Cisco’s arguments regarding APIs” but nonetheless, those arguments are “irrelevant
                                  27   because Finjan has not identified RESTful APIs as MPC[.]” Opp’n at 13. Because the parties
                                       appear to not dispute this issue, the Court need not address Cisco’s arguments regarding APIs.
                                  28
                                                                                          15
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 16 of 34




                                   1   intercepts actually or potentially malicious code operations without modifying the executable code,

                                   2   where the mobile protection code itself must be executable.” See Order Granting Cisco’s Motion

                                   3   for Reconsideration of the Court’s Order Construing Additional Claims at 1, ECF 247. Specifically,

                                   4   the Court rejected Cisco’s request to include the term “mobile” in the construction. See Order

                                   5   Construing Additional Claims in U.S. Patent Nos. 6,154,844; 6,804,780; 7,647,633 (“Markman

                                   6   Order II”) at 4-6, ECF 173. Thus, to the extent Cisco asserts that the term “mobile” in “mobile

                                   7   protection code” requires the MPC to be transmitted, the Court’s construction imposes no such

                                   8   requirement.

                                   9          Cisco relies on Finjan’s arguments at claim construction and this Court’s order in Finjan’s

                                  10   case against Blue Coat (where the Court construed a related term) to argue that claim 14 requires

                                  11   “some form of communication” – which pre-installation of software cannot satisfy. See Hr’g Tr. at

                                  12   114:4-6; MSJ at 13; see also Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2014 WL
Northern District of California
 United States District Court




                                  13   5361976, at *5 (N.D. Cal. Oct. 20, 2014). The Court is not persuaded. First, the Court carefully

                                  14   considered the parties’ arguments at claim construction and elected not to include the term “mobile”

                                  15   (let alone, “transmitted” or “communicated”) in the construction of MPC and sees no reason to

                                  16   revisit or modify its construction. See Markman Order II at 4-6. Second, one of the embodiments

                                  17   described in the ’633 Patent contemplates a scenario were MPC elements are installed on a

                                  18   destination device prior to loading the Downloadable. See ’633 Patent, Fig. 11; see also id. at 19:65-

                                  19   20. Accordingly, the Court rejects Cisco’s non-infringement arguments to the extent that they

                                  20   require the components Finjan identifies as MPC to be “transmitted” or “communicated.”

                                  21          With that in mind, the Court now turns to each accused components identified as MPC and

                                  22   the parties’ arguments as to whether they are “executable” and “at runtime, monitor[] or intercept[]

                                  23   actually or potentially malicious code operations without modifying the executable code.”

                                  24                  3. Kernel Monitor
                                  25          Cisco does not contend in this motion that                                                  (or

                                  26   analogous component in                ) is not executable code or that it does not monitor or intercept

                                  27   actually or potentially malicious code operations without modifying the executable code. See MSJ

                                  28   at 11. Thus, Cisco’s only non-infringement argument regarding kernel monitor is that it is “not
                                                                                        16
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 17 of 34




                                   1   mobile” because “                                                       d” and thus is not transmitted.

                                   2   MSJ at 15. Finjan responds that transmittal is not a requirement of claim 14 and even if it were,

                                   3   “Cisco’s                  ’ still infringes because it is necessarily transmitted when

                                   4

                                   5                                                                                              ” Opp’n at

                                   6   14 (citing Expert Report of Nenad Medvidovic, Ph.D. Regarding Infringement By Cisco Systems,

                                   7   Inc. of Patent No. 7,647,633 (“Medvidovic Rpt.”) ¶¶ 635, 659, ECF 400-8).

                                   8          As the Court explained above, claim 14 does not require MPC to be transmitted or

                                   9   communicated. Accordingly, the Court DENIES Cisco’s motion for summary judgment as to kernel

                                  10   monitor.

                                  11                4.
                                  12
Northern District of California




                                              As for the remaining accused components, Cisco argues that Finjan fails to demonstrate that
 United States District Court




                                  13
                                       they satisfy both requirements for the claimed MPC – specifically, that they (1) are executable and
                                  14
                                       (2) monitor or intercept actually or potentially malicious code operations without modifying the
                                  15
                                       executable code. See MSJ at 15-16. Finjan responds that “[e]ach identified MPC is used to create
                                  16
                                       and generate the virtual machines, which are used to monitor and intercept malicious computer
                                  17
                                       operations resulting in a report, thereby comporting with the Court’s construction of MPC.” Opp’n
                                  18
                                       at 15. Finjan goes on to cite to its expert’s report, Cisco’s internal documents, and various technical
                                  19
                                       depositions to describe each of the accused components and why they satisfy the MPC requirements.
                                  20
                                       See Opp’n at 15-18. Cisco’s main objection to Finjan’s theory is that even if “these [accused] items
                                  21
                                       can configure, generate or create a
                                  22
                                                     , the claim requirements are not satisfied because the MPC itself must be the
                                  23
                                       executable code that at runtime monitors/intercepts actual or potentially malicious code operations
                                  24
                                       (as construed by the Court). Reply at 9. Cisco insists that it is the                    that does the
                                  25
                                       monitoring. Id. Finjan concedes that the accused components themselves do not monitor – but
                                  26
                                       argues that they
                                  27
                                                  Hr’g Tr. at 108:6-13
                                  28
                                                                                         17
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 18 of 34




                                   1           The Court is not persuaded that Finjan’s theory is inconsistent with the Court’s construction

                                   2   of MPC. To be sure, Finjan’s theory appears to be one step removed from MPC as construed – but

                                   3   the Court’s construction did not specify (and the parties did not ask the Court to do so) how the

                                   4   MPC monitors or intercepts malicious code.           A reasonable jury may find that the accused

                                   5   components monitor or intercept malicious code

                                   6                                                  – satisfying the requirements for MPC. That said, the

                                   7   Court has reviewed the voluminous (and largely unhelpful) evidence cited by Finjan to determine

                                   8   whether it has pointed to any evidence that when viewed in the light most favorable to Finjan, would

                                   9   create a triable issue of fact regarding the

                                  10                                  The Court’s analysis for each component is summarized below.

                                  11                         Finjan cites to testimony from Cisco’s fact witness, Dean de Beer, and argues

                                  12   that
Northern District of California
 United States District Court




                                  13

                                  14                                                                           Opp’n at 15 (citing Transcript

                                  15   of Videotaped Deposition of Dean de Beer (“de Beer Dep.”) at 69:11-20, ECF 400-18

                                  16

                                  17                  ). Cisco concedes that                                 . MSJ at 15. Cisco also agrees

                                  18   that

                                  19                 Reply at 9. Accordingly, the Court is persuaded that a reasonable jury could agree with

                                  20   Finjan that                                                                           and thus satisfies

                                  21   the requirements for MPC.

                                  22                        Finjan cites to an internal Cisco presentation and argues that

                                  23

                                  24                    Opp’n at 16 (citing ECF 400-20 at CISCO-FINJAN_00204768.0004). The cited

                                  25   Cisco presentation states that

                                  26   ECF 400-20 at CISCO-FINJAN_00204768.0004. Finjan fails to explain what

                                  27

                                  28              . The remaining string cited evidence also fail to shed any light as to how
                                                                                         18
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 19 of 34




                                   1                                                                                            . Accordingly,

                                   2   the Court finds that Finjan has failed to identify any triable issues of fact as to

                                   3                                      . None of Finjan’s cited evidence supports Finjan’s assertion that

                                   4

                                   5                                                                                          See Opp’n at 16.

                                   6   For example, Finjan cites to Cisco’s fact witness testimony, reproduced below:

                                   7

                                   8
                                   9
                                       de Beer Dep. at 72:5-8. Finjan also cites to Dr. Medvidovic’s report, where he identifies
                                  10
                                                as MPC without any explanation. See Medvidovic Rpt at ¶ 4332. The cited testimony
                                  11
                                       from Mr. Brozefsky’s deposition (another Cisco fact witness) and the cited internal Cisco document
                                  12
Northern District of California




                                       appear to be describing the overall architecture of Threat Grid and                   – and it is unclear
 United States District Court




                                  13
                                       (and Finjan fails to explain) how they relate to application launch scripts or whether application
                                  14
                                       launch scripts create virtual machines – let alone monitor or intercept anything. See Transcript of
                                  15
                                       Videotaped Deposition of Craig Brozefsky (“Brozefsky Dep.”) at 24:16-25:8, ECF 400-32; ECF
                                  16
                                       400-26 at CISCO-FINJAN_00074535.00010, 19, 20. The Court is not persuaded that Finjan has
                                  17
                                       identified any material triable issue of fact with respect to
                                  18
                                                                         Finjan has failed to cite to evidence to support that
                                  19
                                                                                          Finjan appears to be citing to evidence describing
                                  20
                                                   (not accused as MPC) instead of                                ” (accused as MPC). See
                                  21
                                       Medvidovic Rpt ¶ 4332 (identifying                                as MPC and                 as “mobile
                                  22
                                       code executor”). The cited testimony from Mr. Brozefsky identifies
                                  23
                                                                                                                                     Brozefsky
                                  24
                                       Dep. at 38:16-20. This is consistent with Mr. Brozefsky declaration that
                                  25

                                  26
                                                                                                           Declaration of Craig Brozefsky in
                                  27
                                       Support of Cisco Systems, Inc.’s Motion for Partial Summary Judgment (“Brozefsky Decl.”) ¶ 10,
                                  28
                                                                                          19
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 20 of 34




                                   1   ECF 382-11. The Court is not persuaded that Finjan has identified any material issues of fact as to

                                   2   whether                      (a data structure) is executable code – a requirement for MPC under the

                                   3   Court’s construction.

                                   4                       Finjan simply argues that                is “executable code because it is in the

                                   5               programming language and monitor or intercepts potentially malicious computer

                                   6   operations by creating a virtual environment in                Opp’n at 17 (citing Medvidovic Rpt ¶

                                   7   4341, ECF 400-34 at CISCO-FINJAN_00000721.0002). The cited evidence, however, does not

                                   8   support Finjan’s assertion. The cited Cisco document provides:

                                   9

                                  10

                                  11

                                  12   ECF 400-34 at CISCO-FINJAN_00000721.0002. Dr. Medvidovic references the same Cisco
Northern District of California
 United States District Court




                                  13   document and makes no mention of creating a virtual environment. See Medvidovic Rpt ¶ 4341.

                                  14   Finjan has not pointed to any evidence that              is executable code or that it creates a virtual

                                  15   environment. Thus, Finjan has failed to identify a triable issue of fact as to

                                  16                       Finjan argues that                                                           Opp’n

                                  17   at 17 (citing Medvidovic Rpt.¶ 461). Finjan further argues that                                      lly

                                  18                                                                                      Opp’n at 18 (citing

                                  19   400-36 at CISCO-FINJAN_00272162.0008). Cisco does not meaningfully dispute Finjan’s claims

                                  20   but argues that Finjan has no evidence that the commands actually used in Cisco’s                   (as

                                  21   opposed to the general universe of commands noted in the                         Finjan cites) are those

                                  22   that Finjan relies on. Reply at 11. Cisco might be correct – but the dispute is a factual one and not

                                  23   properly subject to summary judgment.

                                  24                                                     ***

                                  25          For the reasons stated above, the Court GRANTS Cisco’s motion for summary judgment as

                                  26   to                                                                                           ” accused

                                  27   as MPC. The Court DENIES Cisco’s motion for summary judgment as to

                                  28
                                                                                         20
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 21 of 34



                                                     5. Estoppel under Doctrine of Equivalents
                                   1
                                                “[P]rosecution history estoppel limits the broad application of the doctrine of equivalents by
                                   2
                                       barring an equivalents argument for subject matter relinquished when a patent claim is narrowed
                                   3
                                       during prosecution.” Conoco, Inc. v. Energy & Envtl. Int’l, L.C., 460 F.3d 1349, 1363 (Fed. Cir.
                                   4
                                       2006).    The Federal Circuit recognizes that “prosecution history estoppel can occur during
                                   5
                                       prosecution in one of two ways, either (1) by making a narrowing amendment to the claim
                                   6
                                       (‘amendment-based estoppel’) or (2) by surrendering claim scope through argument to the patent
                                   7
                                       examiner (‘argument-based estoppel’).” Id. Cisco argues that both occurred here. As an initial
                                   8
                                       matter, the Court notes that the briefing on this issue is sparse. For example, it is unclear which
                                   9
                                       specific DOE theories Cisco seeks to preclude under the amendment-based estoppel theory. In any
                                  10
                                       event, the Court endeavors to address the issues presented.
                                  11
                                                First, Cisco argues that “all claims originally submitted by Finjan were rejected, and then
                                  12
Northern District of California




                                       Finjan amended each limitation to which it now applies the DOE.” MSJ at 16. According to Cisco,
 United States District Court




                                  13
                                       because “claim 14 was narrowed by amendment for a reasons related to patentability (to overcome
                                  14
                                       the prior art and 101 rejections), there is a presumption that DOE is not available to claim 14[.]”
                                  15
                                       Reply at 12. Finjan responds that “amendments did not introduce new components nor change the
                                  16
                                       scope of the claims” and therefore “there was no surrendering of scope.” Opp’n at 20.
                                  17
                                                Where claims are amended, “the inventor is deemed to concede that the patent does not
                                  18
                                       extend as far as the original claim,” and the patentee has the burden of showing that the amendment
                                  19
                                       does not surrender the particular equivalent in question. Festo Corp. v. Shoketsu Kinzoku Kogyo
                                  20
                                       Kabushiki Co., 535 U.S. 738, 740 (2002). To succeed, then, the patentee must establish that: (1) the
                                  21
                                       equivalent was unforeseeable at the time the claim was drafted; (2) the rationale underlying the
                                  22
                                       amendment bears no more than a tangential relation to the equivalent in question; or (3) the patentee
                                  23
                                       could not reasonably be expected to have described the insubstantial substitute in question. Id. at
                                  24
                                       740–41.
                                  25

                                  26

                                  27

                                  28
                                                                                         21
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 22 of 34




                                   1          The amendments to claim 14 (claim 30 at prosecution) are reproduced below:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11
                                       ECF 378-19 at FINJAN-CISCO 000890 (amendments underlined and struck through). This
                                  12
Northern District of California
 United States District Court




                                       amendment was in response to the Office Action dated February 25, 2009, where the examiner
                                  13
                                       rejected claim 14 (claim 30 at prosecution) under 35 U.S.C. § 101 and under 35 U.S.C. 102(e) as
                                  14
                                       being anticipated by Golan, U.S. Patent 5,974,549. See ECF 378-18 at FINJAN-CISCO 000910,
                                  15
                                       11. “If a claim is narrowed for any reason related to patentability, ‘the inventor is deemed to concede
                                  16
                                       that the patent does not extend as far as the original claim.’” Quintal Research Grp., Inc. v. Nintendo
                                  17
                                       of Am., Inc., No. C 13-00888 SBA, 2015 WL 4396464, at *11 (N.D. Cal. July 17, 2015) (quoting
                                  18
                                       Festo, 535 U.S. at 722, 737-38). Thus, a narrowing amendment may occur when a preexisting claim
                                  19
                                       limitation is narrowed by amendment or when a new claim limitation is added by amendment.
                                  20
                                       AngioScore, Inc. v. TriReme Med., Inc., 50 F. Supp. 3d 1276, 1301 (N.D. Cal. 2014) (citation and
                                  21
                                       quotation marks omitted). Here, the overall claim was narrowed because claim limitations were
                                  22
                                       added. Accordingly, the Court agrees with Cisco that the amendment was a narrowing one to
                                  23
                                       overcome a patentability challenge.
                                  24
                                              Next, the Court must consider whether Finjan has rebutted the presumption that it
                                  25
                                       surrendered the equivalent in question. Cisco has not identified the specific equivalent for which it
                                  26
                                       seeks summary judgment. To the extent Cisco is arguing that Finjan’s amendment surrendered
                                  27
                                       equivalents of MPC – due to the rejection based on the Golan reference – the Court is not persuaded.
                                  28
                                                                                         22
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 23 of 34




                                   1   Finjan argues that the amendments were not due to the Golan reference because “Finjan identified

                                   2   the same claim element that existed before the amendment (and, aside from the grammatical change

                                   3   after the amendment) as not being taught by Golan and the examiner agreed.” Opp’n at 20 (citing

                                   4   ECF 378-17 at FINJAN-CISCO 001021). The Court agrees. The element that contains the MPC

                                   5   limitation had no more than a grammatical change and thus the amendment bears “no more than a

                                   6   tangential relation” to the MPC element. See Festo, 535 U.S. at 740. Moreover, it appears that

                                   7   Finjan overcame the Golan rejection by argument – not by amendment. Thus, the Court DENIES

                                   8   Cisco’s motion for summary judgment on the basis of amendment-based estoppel of Finjan’s DOE

                                   9   theories regarding MPC. To the extent that Cisco seeks summary judgment on other DOE theories

                                  10   (unrelated to MPC) the Court finds that the issue is not adequately briefed and declines to rule on it.

                                  11          Second, Cisco argues that “Finjan is estopped by argument-based estoppel” because “Finjan

                                  12   argued clearly and unmistakably during prosecution that its invention was different from the Golan
Northern District of California
 United States District Court




                                  13   reference because ‘Golan discusses a situation whereby a security monitor is already resident on a

                                  14   client computer.’” MSJ at 17 (citing ECF 378-17 at FINJAN-CISCO 001020; ECF 378-19 at

                                  15   FINJAN-CISCO 000899). Thus, according to Cisco, “by asserting a theory whereby a file is

                                  16   transmitted to an alleged Information-Destination where there is ‘already resident’ something Finjan

                                  17   characterizes as MPC, Finjan attempts to recapture through DOE exactly what it distinguished by

                                  18   argument during prosecution, which it cannot do.” MSJ at 17. Finjan responds that Cisco’s

                                  19   argument-based estoppel theory is “an attempt to reargue claim construction of ‘mobile protection

                                  20   code.’” Opp’n at 20. Finjan also argues that there was no “clear and unmistakable surrender of

                                  21   subject matter” during prosecution. Opp’n at 19.

                                  22           The Court agrees with Finjan that Cisco’s argument-based estoppel theory is an attempt to

                                  23   relitigate the claim construction of “mobile protection code” – where Cisco’s efforts to include

                                  24   “mobile” in the construction were unsuccessful. See Cisco’s Responsive Claim Construction Brief

                                  25   at 1 (citing to prosecution history distinguishing “present invention” from non-mobile, pre-installed

                                  26   protection code at the client), ECF 154 ; see also Markman Order II at 4-6. As the Court explained

                                  27   earlier in this Order, the Court is not persuaded that revisiting claim construction is warranted.

                                  28                                                    ***
                                                                                         23
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 24 of 34




                                   1           Accordingly, the Court DENIES Cisco’s motion for summary judgment on DOE theories

                                   2   regarding MPC.

                                   3         D.    Non-infringement of the ’780 Patent
                                   4                1. Background of the ’780 Patent
                                   5          The ’780 patent is directed to a system and a method “for protecting a computer and a

                                   6   network from hostile Downloadables.” ’780 Patent at 1:30-33. Downloadables are executable

                                   7   programs typically requested by Internet browsers or web engines. Id. at 1:50-55. Examples of

                                   8   Downloadables include Java applets, JavaScript scripts, and ActiveX controls. Id. at 1:55-61. The

                                   9   specification explains that computer network security systems “are not configured to recognize

                                  10   computer viruses which have been attached to or configured as Downloadable application

                                  11   programs.” Id. at 1:47-50. To that end, the ’780 patent involves: (1) a security policy, (2) an

                                  12   interface for receiving a Downloadable, and (3) a comparator “for applying the security policy to
Northern District of California
 United States District Court




                                  13   the Downloadable to determine if the security policy has been violated.” Id. at 2:1-4. Once the

                                  14   system receives a Downloadable, the system uses an ID generator to compute a Downloadable ID

                                  15   by fetching all the components of the Downloadable and performing a hash function on the

                                  16   Downloadable and the fetched components. Id. at 2:12-16. Next, a security policy may indicate

                                  17   which test to perform on the Downloadable, including:

                                  18                 (1) a comparison with known hostile and non-hostile Downloadables;
                                                     (2) a comparison with Downloadables to be blocked or allowed per
                                  19                 administrative override; (3) a comparison of the Downloadable
                                                     security profile data against access control lists; (4) a comparison of
                                  20                 a certificate embodied in the Downloadable against trust certificates;
                                                     and (5) a comparison of the URL from which the Downloadable
                                  21                 originated against trust and untrusted URLs.
                                  22   Id. 2:17-26. A local engine will then determine, based on the result of these comparisons, whether

                                  23   to allow or block the Downloadable. Id. 2:26-27.

                                  24          The only asserted independent claim (claim 9) provides:

                                  25                 9. A system for generating a Downloadable ID to identify a
                                                     Downloadable, comprising:
                                  26
                                                             a communications engine for obtaining a Downloadable that
                                  27                         includes one or more references to software components
                                                             required to be executed by the Downloadable; and
                                  28
                                                                                       24
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 25 of 34



                                                               an ID generator coupled to the communications engine that
                                   1                           fetches at least one software component identified by the one
                                                               or more references, and for performing a hashing function on
                                   2                           the Downloadable and the fetched software components to
                                                               generate a Downloadable ID.
                                   3
                                       ’780 Patent, Claim 9.
                                   4
                                              The Court construed “performing a hashing function on the Downloadable and the fetched
                                   5
                                       software components to generate a Downloadable ID” to mean “performing a hashing function on
                                   6
                                       the Downloadable together with its fetched software components to generate a unique and
                                   7
                                       reproducible ID for that Downloadable.” Markman Order I at 25. Relevant to this motion, the Court
                                   8
                                       has found that the ID generator may perform “one or more” hashing functions to generate “one or
                                   9
                                       more” Downloadable IDs for “one or more” Downloadables. Id.
                                  10
                                                    2. AMP Products
                                  11
                                              Cisco argues that it is entitled to summary judgment as to the AMP products because AMP
                                  12
Northern District of California




                                       Products hash each file as received and thus, “Finjan cannot satisfy the ‘fetched’ requirement or the
 United States District Court




                                  13
                                       ‘together’ requirement of the Court’s construction.” MSJ at 19. Cisco explains
                                  14

                                  15

                                  16
                                                 Id. On the other hand,
                                  17

                                  18
                                                       ” Id.
                                  19
                                              Finjan does not meaningfully dispute that AMP Products hash files as received, but argues
                                  20
                                       that software components that are “resident in a Downloadable” may nonetheless be “fetched” as
                                  21
                                       required by the claims. Opp’n at 21. According to Finjan, “Dr. Mitzenmacher provided an opinion
                                  22
                                       for each of the accused products (including AMP Products, Cisco Sandboxes, and combinations
                                  23
                                       thereof) discussing ‘hashing HTML files together with JavaScript’ showing that the accused
                                  24
                                       products for the ‘780 Patent infringe because the referenced software components (e.g., JavaScript),
                                  25
                                       that may be ‘inside’ the Downloadable (e.g., HTML or web page) are fetched first in order for them
                                  26
                                       to then be hashed together.” Opp’n at 21.
                                  27
                                              Cisco replies that (1) “[a]ll of Finjan’s ‘AMP’ evidence describes what Threat Grid does
                                  28
                                                                                        25
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 26 of 34




                                   1   after it receives a file (a Downloadable) from AMP” and not the AMP Products on their own and

                                   2   (2) the claims require “‘fetching’ something that is not already in the Downloadable.” Reply at 12-

                                   3   13.

                                   4          As for Cisco’s first argument, the Court has reviewed the specific cites Finjan provided with

                                   5   regard to AMP Products (Opp’n at 21-11 (citing Mitz. Rpt ¶¶ 1295, 1370, 1374, 1394, 1501, 1304))7

                                   6   and has identified one paragraph in which Dr. Mitzenmacher opines that the AMP Products hash

                                   7   files and internal software components together:

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                       Mitz. Rpt ¶ 1394. Accordingly, Cisco’s “no evidence” theory fails.
                                  14
                                              As for Cisco’s substantive argument, the Court finds that Finjan has identified a disputed
                                  15
                                       issue of fact. Specifically, Finjan’s expert opines that an internal software component may be
                                  16
                                       “fetched” – and Cisco disagrees. Cisco dubs the dispute as “a question of claim construction.”
                                  17
                                       Reply at 13 (citing prosecution history and written description of the ’780 Patent). The Court
                                  18
                                       disagrees.   The parties do not dispute that fetching must occur – Cisco simply rejects Dr.
                                  19
                                       Mitzenmacher’s opinion that software components may be fetched from within a Downladable.
                                  20
                                                      Q. So your opinion is that a downloadable that contains components
                                  21                  when downloaded by a device, that device would also be fetching the
                                                      components that are within that downloadable?
                                  22
                                                      A. I’d say that would be one way that it could occur.
                                  23
                                       Deposition of Michael Mitzenmacher at 210:11-16, ECF 400-48. Moreover, as Finjan pointed out
                                  24
                                       at the Hearing, the ’780 Patent contemplated the scenario where the software components are
                                  25
                                       “embodied” in the Downloadable:
                                  26

                                  27   7
                                        To be clear, the Court has not (or could reasonably be expected to have) reviewed the 600+ pages
                                  28   of Finjan’s expert report as suggested by Finjan’s string cites. See Opp’n at 20 (citing Mitz. Rpt ¶¶
                                       820-1635).
                                                                                        26
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 27 of 34




                                   1                  The ID generator 315 preferably prefetches all components embodied
                                                      in or identified by the code for Downloadable ID generation. For
                                   2                  example, the ID generator 315 may prefetch all classes embodied in
                                                      or identified by the Java TM applet bytecode to generate the
                                   3                  Downloadable ID.
                                   4   ’780 Patent, 4:56-61; Hr’g Tr. at 147:6-9 (“Mr. Hannah: The specification in column 4, line 56, it

                                   5   actually specifically addresses this issue in which components are embodied within the

                                   6   Downloadable. The Software components are embodied in the Downloadable.”)

                                   7                                                   ***

                                   8          Accordingly, viewing the evidence in the light most favorable to Finjan, the Court finds that

                                   9   a material issue of fact exists and thus DENIES Cisco’s motion for summary judgment as to AMP

                                  10   Products.

                                  11                3. Threat Grid and
                                  12          Cisco seeks summary judgment of non-infringement as to Threat Grid and                    on
Northern District of California
 United States District Court




                                  13   the ground that Finjan identifies no evidence that Threat Grid and               perform a hashing

                                  14   function on the Downloadable and fetched software components together. MSJ at 20. As for Threat

                                  15   Grid, Cisco explains that when a file (“sample”) is submitted, Threat Grid generates

                                  16                                                          . MSJ at 20 (citing Brozefsky Decl. ¶ 12).

                                  17   Threat Grid may then execute the sample in a sandbox, which may result in “artifacts” being created

                                  18   and after the execution is completed

                                  19                                                                        . MSJ at 20 (citing Brozefsky

                                  20   Decl. ¶¶ 13-14). Based on this description, Cisco argues that “[w]hile the hashes of the

                                  21           ultimately may be stored together, they are not hashed together[.]” MSJ at 20. As for

                                  22           , Cisco argues that Finjan has only identified “an analysis report generated by

                                  23   that includes a number of hashes” but has no evidence that                      performs a hashing

                                  24   function on the Downloadable and fetched software components together.” MSJ at 20. According

                                  25   to Cisco, summary judgment is warranted because “a ‘collection of hashes’ is not a Downloadable

                                  26   ID.” MSJ at 20 (citing Mitz. Rpt ¶¶ 1365-1366, 1400-1402, 1528-1530).

                                  27          Finjan responds that its infringement theories demonstrate that Cisco’s products “fetch” and

                                  28   “hash” files “together.” Opp’n at 21. First, Finjan asserts that Dr. Mitzenmacher provided an
                                                                                       27
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 28 of 34




                                   1   opinion for Cisco Sandboxes (like he did for AMP Products)

                                   2                             showing that the accused products for the ‘780 Patent infringe because the

                                   3   referenced software components                         that may be ‘inside’ the Downloadable (e.g.,

                                   4   HTML or web page) are fetched first in order for them to then be hashed together.” Id.; see also

                                   5   Opp’n at 22 (citing Mitz Rept ¶¶ 1370, 1374). As the Court concluded above for AMP products,

                                   6   Finjan has identified a material issue of fact as to whether software components may be “fetched”

                                   7   from “inside” the Downloadable.

                                   8          Second, Finjan argues that Threat Grid and                   hash the Downloadable and the

                                   9   fetched software components together because “a file will be hashed together with its fetched

                                  10   software components and the combined analysis will include a unique Downloadable ID

                                  11                      .” Opp’n at 22 (citing Mitz. Rpt ¶¶ 1295, 1299, 1330, 1335, 1339, 1344, 1361,

                                  12   1365, 1381, 1400). The cited paragraphs, however, support Cisco’s explanation that the file and its
Northern District of California
 United States District Court




                                  13   components are                                                                  . Finjan’s counsel

                                  14   confirmed at the Hearing that                        as it comes in to Cisco’s sandboxes and those

                                  15   hashes are then put in a report:

                                  16                  Mr. Hannah: …. It’s a single session they call. And so the file comes
                                                      in,
                                  17                                                             That is all recorded in the
                                                      same session. All of that is done together. Once that session is
                                  18                  complete, ... and when they see the processing is done, then they spit
                                                      out, as counsel said, a report.
                                  19
                                       Hr’g Tr. at 133:22-133:7. Finjan nonetheless claims that “these                         are happening
                                  20
                                       together because it’s happening in a single session”                                          . Hr’g
                                  21
                                       Tr. at 144:8-11.
                                  22
                                              The Court finds Finjan’s “sequence of hashes” argument unpersuasive. The storing together
                                  23
                                       of separately generated hashes does not satisfy the “together with” requirement of claim 9, as
                                  24
                                       construed by the Court. First, Finjan’s theory that the “sequence of hashes” are “happening
                                  25
                                       together” because they take place in the “same session” appears nowhere in the cited expert
                                  26
                                       testimony. Second, the claim requires “performing a hashing function on the Downloadable
                                  27
                                       together with its fetched software components to generate a unique and reproducible ID for that
                                  28
                                                                                       28
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 29 of 34




                                   1   Downloadable.” Markman Order I at 25. The Court fails to see how a “sequence of hashes” (created

                                   2   in one session or otherwise) stored in a file or report is any different than simple hashing of files and

                                   3   storing them together – neither of which Finjan invented. To be clear, the Court recognizes that

                                   4   under the Court’s construction, the ID generator may perform “one or more” hashing functions –

                                   5   but that doesn’t change the “together with” requirement, for which Finjan has failed to set forth any

                                   6   evidence. Accordingly, the Court concludes that Finjan’s theory of “sequence of hashes” stored in

                                   7   a file or report does not satisfy the claim requirements.

                                   8                                                     ***

                                   9          Accordingly, with respect to Threat Grid and                  , the Court (i) DENIES summary

                                  10   judgment as to Finjan’s infringement theory that software components may be fetched from “inside”

                                  11   the Downloadable and then hashed together with the Downloadable and (ii) GRANTS summary

                                  12   judgment as to Finjan’s infringement theory that a “sequence of hashes” stored in a report or file
Northern District of California
 United States District Court




                                  13   satisfies the “together with” requirements of claim 9.

                                  14                 4. Dropper (Dropped Filed)
                                  15          Separately, Cisco challenges Finjan’s infringement theories with regard to dropper (or

                                  16   dropped) files. Cisco explains that dropped files are downloaded in response to a first file being

                                  17   executed. MSJ at 22. Cisco argues that “dropped files” are “separate executable files that are

                                  18   downloaded as a result of the original (e.g., ‘parent’) file executing” and thus, cannot satisfy the

                                  19   claim element “software components required to be executed by the Downloadable.” MSJ at 22.

                                  20   To make this argument, Cisco relies on the nature and functionality of dropper (or dropped) files,

                                  21   but cites to no evidence in support of its factual assertions. Finjan, on the other hand, cites to Dr.

                                  22   Mitzenmacher’s report, in which he describes the operation of dropper (or dropped) files within

                                  23   Threat Grid. Opp’n at 23. On this record, the Court declines to conclude that no material dispute

                                  24   of fact is present and DENIES summary judgment with respect to dropper (or dropped) files on the

                                  25   ground that dropper (or dropped) files are “separate executable files.”

                                  26                 5. Estoppel under Doctrine of Equivalents
                                  27          Cisco seeks summary judgment on Finjan’s DOE infringement theory for the ID generator

                                  28   limitation of claim 9 (claim 11 at prosecution). Cisco argues that the ID generator limitation was
                                                                                          29
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 30 of 34




                                   1   amended during prosecution to distinguish prior art by affirmatively requiring the ID generator to

                                   2   fetch at least one software component and to perform a hashing function on the Downloadable and

                                   3   the fetched software components. MSJ at 22 (citing ECF 378-14 (’780 Patent File History) at

                                   4   FINJAN-CISCO 000577, 602, 609). Because the amendments to claim 9 narrowed the scope of the

                                   5   claim for purposes of patentability, Cisco argues, Finjan is estopped from asserting a DOE theory

                                   6   on this element. MSJ at 22. Finjan responds that the amendment only “reworded” the claim

                                   7   language and did not narrow the scope of the claim because the “fetching” and “hashing” language

                                   8   was included in the claim prior to the amendment. Opp’n at 24. According Finjan, because the

                                   9   amendments were not made “to narrow the claim element to overcome prior art, the ID generator is

                                  10   not subject to prosecution history estoppel.” Id.

                                  11          Claim 9 (claim 11 during prosecution) was amended twice, as demonstrated below:

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                       ECF 378-14 at FINJAN-CISCO 000577 (amendments underlined).
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           30
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 31 of 34




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9
                                       ECF 378-14 at FINJAN-CISCO 000602 (amendments in handwriting).
                                  10
                                              Here, contrary to Finjan’s assertion, the amendment did not simply reword the claim
                                  11
                                       language. The ID generator element was amended to require: (1) fetching of at least one software
                                  12
Northern District of California




                                       component (as opposed to the broader pre-amendment language requiring fetching “at least one
 United States District Court




                                  13
                                       component”) and (2) the claimed “function” to be a hashing function. These are narrowing
                                  14
                                       amendments – triggering the amendment-based estoppel on Finjan’s DOE theories regarding ID
                                  15
                                       generator.
                                  16
                                              Moreover, the amendments were made to overcome patentability challenges. The examiner
                                  17
                                       explained that the amended claim was allowed because “[i]t was not found to be taught in the art of
                                  18
                                       a downloadable that includes references to software components required to be executed by the
                                  19
                                       downloadable and performing a hashing function on the downloadable and the fetched software
                                  20
                                       component to generate a downloadable ID.” ECF 378-14 at FINJAN-CISCO 000610. Even if the
                                  21
                                       examiner had not identified the amendments as the reason for allowance, when the record lacks
                                  22
                                       explanation for the amendment, courts “presume that the PTO had a substantial reason related to
                                  23
                                       patentability for including the limiting element added by amendment.” Conoco, 460 F.3d at 1363
                                  24
                                       (citation omitted).
                                  25
                                              The burden then shifts to Finjan to show that the amendment does not surrender the particular
                                  26
                                       ID generator equivalent in question. Festo, 535 U.S. at 740. Finjan argues that “‘a function on the
                                  27
                                       Downloadable and all components fetched to generate a Downloadable ID’ as well as wherein the
                                  28
                                                                                       31
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 32 of 34




                                   1   function includes a hashing function’ existed prior to any amendments.” Opp’n at 24 (citing to ECF

                                   2   378-14 at FINJAN-CISCO 000577-78).             The Court is not persuaded.        First, the “software

                                   3   component” limitation was not included in the pre-amendment language. Second, the “hashing

                                   4   function” was included in a separate (dependent) claim – not claim 9 (claim 11 at prosecution). See

                                   5   ECF 378-14 at FINJAN-CISCO 000578 (claim 17).

                                   6            Finally, Finjan argues that “the examiner, not Finjan, added the ‘hashing’ function, thus

                                   7   prosecution history estoppel does not apply because there was no clear and unmistakable disavowal

                                   8   by the patentee.” Opp’n at 24-25. Finjan appears to be conflating the standard for argument-based

                                   9   estoppel (which Cisco has not moved on as to the ID generator) with amendment-based estoppel

                                  10   (which Cisco has moved on). See Conoco, 460 F.3d at 1364 (“Unlike amendment-based estoppel,

                                  11   we do not presume a patentee’s arguments to surrender an entire field of equivalents through simple

                                  12   arguments and explanations to the patent examiner.”). When applying amendment-based estoppel,
Northern District of California
 United States District Court




                                  13   courts “presume that the patentee surrendered all subject matter between the broader and the

                                  14   narrower language” when an amendment is made for purposes of patentability. Festo, 535 U.S. at

                                  15   739.

                                  16            In sum, Finjan has failed to articulate why the amendments to claim 9 do not surrender the

                                  17   DOE infringement theories it asserts. Accordingly, the Court GRANTS Cisco’s motion for

                                  18   summary judgment on Finjan’s DOE infringement theories as to the ID generator limitation of claim

                                  19   9.

                                  20            E.   Pre-Suit Damages
                                  21            Cisco seeks summary judgment on the issue of pre-suit damages because “[n]o admissible

                                  22   evidence exists of Finjan putting Cisco on notice, prior to the filing of the Complaint, that a specific

                                  23   Cisco product infringes a specific Finjan patent, as required under the law to recover pre-suit

                                  24   damages.” MSJ at 23. Finjan concedes that “for purposes of this trial only and preserving all

                                  25   appeals, the start date of damages is the filing of the initial complaint on January 6, 2017.” Opp’n

                                  26   at 25. Because there is no dispute, the Court GRANTS Cisco’s motion for summary judgment and

                                  27   holds that Finjan is not entitled to recover damages prior to the date it filed suit (i.e., January 6,

                                  28   2017).
                                                                                         32
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 33 of 34



                                       IV.   ORDER
                                   1
                                             For the foregoing reasons, the Court:
                                   2
                                             (1) As to Cisco’s motion for summary judgment of non-infringement of the ’154 Patent,
                                   3
                                                    a. Cisco’s motion is GRANTED with respect to AMP Products,
                                   4
                                                    b. Cisco’s motion is DENIED with respect to URL rewriting feature of the ESA
                                   5
                                                        Outbreak Filters, and
                                   6
                                                    c. Cisco’s motion is GRANTED with respect to
                                   7
                                                        accused as “content processor.”
                                   8
                                             (2) As to Cisco’s motion for summary judgment of non-infringement of the ’633 Patent,
                                   9
                                                    a. Cisco’s motion is GRANTED with respect to
                                  10
                                                                                                              accused as MPC,
                                  11
                                                    b. Cisco’s motion is DENIED with respect to kernel monitor,
                                  12
Northern District of California




                                                                     ” accused as MPC, and
 United States District Court




                                  13
                                                    c. Cisco’s motion for summary judgment is DENIED with respect to Finjan’s DOE
                                  14
                                                        theories regarding MPC.
                                  15
                                             (3) As to Cisco’s motion for summary judgment of non-infringement of the ’780 Patent;
                                  16
                                                    a. Cisco’s motion for summary judgment is DENIED with respect to AMP
                                  17
                                                        Products,
                                  18
                                                    b. Cisco’s motion for summary judgment with respect to Threat Grid and
                                  19
                                                                    is (i) DENIED as to Finjan’s infringement theory that software
                                  20
                                                        components may be fetched from “inside” the Downloadable and then hashed
                                  21
                                                        together with the Downloadable and (ii) GRANTED as to Finjan’s infringement
                                  22
                                                        theory that a “sequence of hashes” stored in a report or file satisfies the “together
                                  23
                                                        with” requirements of claim 9.
                                  24
                                                    c. Cisco’s motion for summary judgment is DENIED with respect to dropper (or
                                  25
                                                        dropped) files on the ground that dropper (or dropped) files are “separate
                                  26
                                                        executable files.”
                                  27
                                                    d. Cisco’s motion for summary judgment is GRANTED with respect to Finjan’s
                                  28
                                                                                       33
                                       Case 5:17-cv-00072-BLF Document 494-1 Filed 03/27/20 Page 34 of 34




                                   1                   DOE theories regarding the ID generator limitation of claim 9.

                                   2         (4) Cisco’s motion for summary judgment on the issue of pre-suit damages is GRANTED.

                                   3

                                   4         IT IS SO ORDERED.

                                   5

                                   6   Dated: March 20, 2020

                                   7                                               ______________________________________
                                                                                   BETH LABSON FREEMAN
                                   8                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    34
